DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 8, 15 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation “the at least one image being an omnidirectional image”. There is insufficient antecedent basis for the limitation “the at least one image” in the claim. For purposes of examination, the limitation will be given its broadest reasonable interpretation in view of the available prior art. Similar rationale applies to corresponding claim 15. 
Claim 8 recites the limitation “capture an image of a next object”. It is unclear from the remainder of the claim what “a next object” would be, since no “first object” or “object” has been previously otherwise recited. Similar rationale applies to corresponding claim 18. Appropriate clarification and correction is required. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 6-7, 9-11, 13, 16-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. PG Pub. 2009/0048949 A1 (hereinafter “Howell”).
Regarding claim 1, Howell discloses an information processing apparatus (Fig. 1), comprising: 
circuitry configured to: acquire identification information including a property identifier, a floor plan, and at least one area to be imaged by a camera (¶0027, 0029, 0034, 0240; “facility information may be downloaded prior to conducting a site audit on the facility. The facility information may be downloaded to a handheld computing device, such as handheld computing device 114 of FIG. 1. The facility information may include any information associated with the facility that may assist an auditor to perform a site audit. For example, the facility information may include demographic information associated with the facility, such as name, address, size of the facility, names of managers or other contacts at the facility, etc. In addition, the facility information may include a graphical representation of the facility. For example, the graphical information may include layouts, schematics, photographs, sketches, floor plans, elevations, or any other graphical representation of a facility that an auditor may use during the site audit.”); 
generate display information corresponding to the at least one area to be imaged by the camera (¶0034, 0240; “In using the graphical representation, and as further described hereinafter, the auditor may display the graphical representation on the handheld computing device”); 
cause a capture of an image of the at least one area by the camera (¶0034-0035; “As described, the auditor may select a point on the graphical representation being displayed and enter information associated with one or more deficiencies at the location. In one embodiment, the audit information associated with a deficiency may include photographs of the deficiency.”); and 
transmit, to a management device, the image of the at least one area that has been captured by the camera (¶0035; “After the site audit is performed on the facility, the site audit information generated during the site audit of the facility may be uploaded at step 208. The site audit information may be uploaded to a server, such as the facility audit management system(s) 104 being operated by the audit manager 102 (FIG. 1)”).

Regarding claim 3, claim 1 is incorporated, and Howell further discloses wherein: the display information corresponding to the at least one area is textual information (Howell, ¶0044, Fig. 9A; “The content may be displayed in certain formats, such as showing dollar amounts, dimensions, image sizes, or any other representation on a GUI.”).

Regarding claim 6, claim 1 is incorporated, and Howell further discloses wherein the circuitry is further configured to: request the identification information from an external device storing the identification information (Howell, ¶0034, 0232; “the handheld computing device 1600 may be configured to download facility information from a server”).

Regarding claim 7, claim 1 is incorporated, and Howell further discloses wherein the circuitry is further configured to: receive a request to change an imaging condition set in the camera; and control the camera to change the imaging condition according to the received request. (Howell, ¶0236; “multiple photographs may be taken of a single deficiency to show different angles, views, lighting, etc. and that each of these photographs may be managed in association with the deficiency, both within the handheld computing device 1600 and when communicated to a server or storage and one or more databases.”).

Regarding claim 9, claim 1 is incorporated, and Howell further discloses: input circuitry configured to receive an input of the identification information and an instruction to edit a set of one or more images associated with the identification information, managed by the management device, wherein the circuitry is further configured to: transmit, to the management device, the identification information received by the input circuitry; obtain the image of the at least one area associated with the transmitted identification information from the management device (Howell, ¶0045-0046, 0052, 0238; “The user may select one or more of the search results to view additional information associated with those search results that match the search string.”); edit the image of the at least one area associated with the identification information received from the management device according to the instruction to edit; and issue an instruction for the management device to update the image of the at least one area being managed at the management device to the image of the at least one area that has been edited (Howell, ¶0045-0046, 0048, 0052, 0238; “An auditor or other user may edit photographs taken of deficiencies taken at a facility. The photographs may be edited to change contrast, brightness, or otherwise adjust a region of a photograph or an entire photograph.” Additionally, Howell discloses “The audit manager module 524 may be configured to manage storage, updates, alterations, statistics information of site audits, aggregation information or site audits, and any other information associated with a site audit.”).

Regarding claim 10, Howell discloses an image processing system, comprising: the information processing apparatus according to claim 1 (see rejection of claim 1 above); and 
the management device, including management circuitry configured to: receive the identification information and information on the information processing apparatus from an information provision system; and transmit the image of the at least one area associated with the identification information to the information processing apparatus based on the information of the information processing apparatus (Howell, ¶0035-0037; “The audit manager server 306 may be configured to enable subscribers 126 to access or receive the information collected and generated by the audit manager server 306.”).

Claim 11 recites a non-transitory computer-readable medium having features corresponding to the elements recited in method claim 1, the rejection of which is applicable here, and Howell further discloses a non-transitory computer-readable medium (Howell, ¶0232).

Claim 13 recites a non-transitory computer-readable medium having features corresponding to the elements recited in method claim 3, the rejection of which is applicable here. 

Claim 16 recites a non-transitory computer-readable medium having features corresponding to the elements recited in method claim 6, the rejection of which is applicable here. 

Claim 17 recites a non-transitory computer-readable medium having features corresponding to the elements recited in method claim 7, the rejection of which is applicable here. 

Claim 19 recites a non-transitory computer-readable medium having features corresponding to the elements recited in method claim 9, the rejection of which is applicable here. 

Claim 20 recites a method having features corresponding to the elements recited in method claim 1, the rejection of which is applicable here. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Howell, as applied to claims 1 and 11 above, in view of U.S. PG Pub. 2010/0231687 A1 (hereinafter “Amory”).
Regarding claim 2, claim 1 is incorporated, and Howell does not expressly teach the limitations as further claimed, but, in an analogous field of endeavor, Amory does as follows.
Amory teaches wherein the circuitry is further configured to: instruct physical placement of the camera to image the at least one area, and receive, from the camera, at least one image captured by the camera of the at least one area (Amory, Fig. 3, path 300, ¶0054-0056; “the immersive mode rather than peripheral mode for image capture utilizes the 360-degree panoramic video camera with the connection arm mount 110 and provides a perspective of being at about eye level in order to capture the essence of one being within and throughout the site or location when moving through a path of travel 300. The embodiment also includes having multiple discrete immersed positions along the path of travel within the site compound”).
Amory is considered analogous art because it pertains to an imaging system for site auditing. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the site audit system taught by Howell to include instructing placement of the auditor’s camera at discrete locations along a path of travel through the facility, as taught by Amory, in order to capture an immersive 360-degree panoramic view of the interior and exterior facility for inspection and documentation of the physical conditions of the facility (Amory, ¶0003).

Claim 12 recites a non-transitory computer-readable medium having features corresponding to the elements recited in method claim 2, the rejection of which is applicable here. Additionally, the rationale and motivation to combine the Howell and Amory references presented in the rejection of claim 2 applies to this claim. 

Claims 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Howell, as applied to claims 1 and 11 above, in view of U.S. Patent 8,186,572 (hereinafter “Herzig”).
Regarding claim 4, claim 1 is incorporated, and Howell does not expressly teach the limitations as further claimed, but, in an analogous field of endeavor, Herzig does as follows. 
Herzig teaches an image sensor to capture an image of a code corresponding to the identification information (Herzig, col. 10, l.5-7; “the mobile handheld device 320 may be configured to read printed static barcodes 330”), wherein the circuitry is further configured to extract the identification information from the image of the code captured by the image sensor (Herzig, col. 10, l.43-59; “A prospective buyer may scan the barcode on the real estate signage and be automatically taken to the associated webpage 340 via the short link. The associated webpage 340 may display relevant advertisement or other information, such as details of the listing agent or agency”).
Herzig is considered analogous art because it pertains to communicating object information. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Howell extract information pertaining to a property from a scanned barcode image, as taught by Herzig, in order to automatically obtain a large amount of information about the property from a compact encoded representation associated with the object (Herzig, col. 9 l.1 – col. 10, l.60).

Claim 14 recites a non-transitory computer-readable medium having features corresponding to the elements recited in method claim 4, the rejection of which is applicable here. Additionally, the rationale and motivation to combine the Howell and Herzig references presented in the rejection of claim 4 applies to this claim. 

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Howell, as applied to claims 1 and 11 above, in view of U.S. Patent 5,794,216 (hereinafter “Brown”).
Regarding claim 8, claim 1 is incorporated, and Howell does not expressly teach the limitations as further claimed, but, in an analogous field of endeavor, Brown does as follows. 
Brown teaches a display to display a screen that allows a user to select between a first operation to discard an image of one of the at least one area and capture another image of the one of the at least one area and a second operation to capture an image of a next object (Brown, Fig. 3-10, col. 6, l.7-10; “On the lower part of the screen display, there are located a number of icon buttons 101 to control the addition and deletion of new records into the database”); and
input circuitry configured to receive a selection that selects the first operation or the second operation (Brown, col. 3, l.51-55; “The mouse 56 is used to click on icons displayed on the display device 52”).
Brown is considered analogous art because it pertains to a system for data acquisition and management in a database. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Howell to include a display screen with icons allowing a user to control the addition and deletion of new records into the database, as taught by Brown, in order to improve the data contained in the database for later access and viewing by a user. 

Claim 18 recites a non-transitory computer-readable medium having features corresponding to the elements recited in method claim 8, the rejection of which is applicable here. Additionally, the rationale and motivation to combine the Howell and Brown references presented in the rejection of claim 8 applies to this claim. 

Allowable Subject Matter
Claims 5 and 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art of record, either alone or in combination, does not expressly teach or render obvious the entire combination of limitations as recited “to display an initial image as an image to be firstly displayed, the initial image being a first area of the image of the at least one area that is captured, the at least one image being an omnidirectional image; and an input interface; wherein, when the input interface receives a request to change the initial image from the first area to a second area of the at least one image, the circuitry is further configured to change the initial image from the first area to the second area, and control the transmitting to transmit the initial image changed to the second area to the management device to update the initial image at the management device”. 

Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMAH A BEG whose telephone number is (571)270-7912. The examiner can normally be reached M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on 571-272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMAH A BEG/Primary Examiner, Art Unit 2668